Case 1:08-cr-00010-KD-N Document 167 Filed 08/31/20 Page 1 of 1                    PageID #: 579




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

CLIFFORD SCOTT COOKE,                       )
  Movant,                                   )
                                            )   CIVIL ACTION NO. 1:20-00031-KD
v.                                          )
                                            ) CRIMINAL ACTION NO. 1:08-00010-KD-N
UNITED STATES OF AMERICA,                   )
  Respondent.                               )

                                             ORDER

         After due and proper consideration of the issues raised, and a de novo determination of

those portions of the recommendation to which objection (doc. 165) is made, the Report and

Recommendation (Doc. 161) of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B)-(C),

Rule 8(b) of the Rules Governing Section 2255 Proceedings for the United States District Courts,

and S.D. Ala. GenLR 72(a)(2)(R), and dated August 6, 2020, is ADOPTED as the opinion of the

Court.

         Accordingly, it is ORDERED that Movant Clifford Scott Cooke’s superseding Motion to

Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255 dated January 23, 2020 (Doc.

137) is DISMISSED with prejudice as time-barred in part and without merit in part, that

Cooke’s initial § 2255 motion (Doc. 134) is MOOT in light of the superseding § 2255 motion,

and that Cooke is DENIED a certificate of appealability in relation to this dismissal.

         Final judgment in accordance with this order shall issue separately under Federal Rule of

Civil Procedure 58.

         DONE and ORDERED this the 31st day of August 2020.



                                              s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE
